Title: From George Washington to Thomas Johnson, 26 August 1795
From: Washington, George
To: Johnson, Thomas


          
            My dear Sir,
            Philadelphia 26th Augt 1795
          
          I discovered, after my letter of the 24 with its enclosure, was sent to the Post Office, that it would have to remain in Baltimore until friday, before it would be taken up by the cross-post for Frederick Town. This will occasion a delay on which I had not calculated: and as the return Post from the last mentioned place may not be immediate, the intention of this letter is to request the favor of you—if my letter of the 24th should reach your hands on friday, as expected (if you are at home) and you should be able to decide upon the purport of it by Sunday—that you wd be so good as to dispatch your answer by an Express (the cost of which I will pay) to Baltimore; so as to be there in time for the Mail of next morning. The letter for Genl Pinckney will

come under your cover to me, or to the Postmaster at Balte to proceed on with the southn Mail, according to the result of your determination. To know wch, as well on private, as on public ground without delay, would be interesting to Dear Sir Your Affecte and Obedt Ser.
          
            Go: Washington
          
        